UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6395


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LARRY LEE HAYNES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      Solomon Blatt, Jr., Senior
District Judge. (5:95-cr-00064-SB-1)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Lee Haynes, Appellant Pro Se.    Sean Kittrell, Assistant
United   States Attorney,  Charleston,    South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry Lee Haynes appeals the district court’s order

granting his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2)      (2006).         Haynes    relies      on    Amendment      706    to   the

Sentencing Guidelines as the basis for his motion.                               See U.S.

Sentencing Guidelines Manual, App. C. Amend. 706.                          The district

court lowered Haynes’ sentence from 360 months to 292 months of

imprisonment, the bottom of his recalculated sentencing range

under    the    Amendment.         Nonetheless,         Haynes      appeals.        To   the

extent   Haynes     seeks     a    sentence      below       his   amended     Guidelines

range, we deny relief based on our recent decision in United

States    v.     Dunphy,      551     F.3d       247,    257       (4th    Cir.     2009).

Accordingly, we affirm.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the       court    and    argument         would   not     aid   the

decisional process.

                                                                                   AFFIRMED




                                             2